Wash, J.,
delivered the opinion of the Court.
This was an action of trespass on the case, brought by Forehand, the defendant in error, against Carder, the plaintiff in error, in the Court below, for debauching the daughter of the defendant, and getting her with child, whereby he lost the services of his said servant, and was put to great trouble and expense, in nursing and taking care of her. &c, On the plea of not guilty, the parties went to trial, and the plaintiff below obtained a verdict and judgment for forty dollars; to reverse which judgment, Carder prosecuted his writ of erroT in this Court. It appears from a hill of exceptions in the cause, that, “ on the trial of this cause, the defendant offered to prove, that the general character of the plaintiff’s daughter in the declaration mentioned, for chastity, was bad,” &c.; and that common report said, she had illicitly cohabited, for some time, with a married man, who was reputed the father of her first child; and that the Court refused to permit any of this testimony to go to the jury.
From the facts preserved by another hill of exceptions, it is very apparent, that little injury could have resulted from this refusal of the Court, and the amount of the verdict shows, that the -worth of character could have entered hut little into the estimate of damages by the jury. Yet it was certainly competent for the defendant to give evidence of general character in mitigation of damages, and the Circuit Court erred in not permitting him to do so.
And, for that reason, the judgment must he reversed, and the cause remanded for * new trial.